0 'GINA'                                                                    12/15/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0620


                                         DA 22-0620


 CHARLES ROBERT MASOLO and GAY ANN
 MASOLO,                                                                     DEC 15 222
             Plaintiffs and Appellees,

       v.                                                         ORDER

 CHRISTOPHER "GREGG" THOMAS and
 MARGARET THOMAS,

             Defendants and Appellants.



      Pursuant to Appellants' motion for extension of time to file their opening brief and
good cause appearing,
      IT IS HEREBY ORDERED that Appellants have until January 31, 2023, to file and
serve their opening brief
                    'Kt^
      DATED this 16 day of December, 2022.
                                                For the Court,




                                                             Chief Justice